DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are currently pending in application 16/183,380.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,129,261. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for serving location information access requests (See claim chart below).
16/183380
US 10,129,261
Independent Claims 1, 11, and 18 
A method, apparatus , and/or non-transitory computer-readable storage medium comprising: storing contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device; 5Attorney Docket No.: P2812US01Patent receiving, via a network, a location information access request for the at least one data processing device, wherein the location information access request includes an identifier associated with a device requesting the location information access; determining that the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device; retrieving a privacy profile location information of the at least one data processing device based, at least in part, on matching the identifier; and transmitting, via the network, the location information of the at least one data processing device to the device requesting the location information access based, at least in part, on the privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry.
Independent Claims 1, 10, and 19
A method, apparatus , and/or non-transitory computer-readable storage medium of managing location information access requests comprising: receiving, at a first user device via a network, a request for location information of a first user of the first user device from a second user device, the first user device having a processor and an internal storage, wherein the location information is stored in the internal storage or an external storage, and the request includes at least an identifier of a second user of the second user device, and wherein the processor causing: determining that the identifier is in a contact database of the first user and that access control information of the identifier stored in the contact database indicates that the second user is 

Claims 9 and 18 
wherein the processor further causing: transmitting, from the first user device, to the second device an authorization to transmit the location information of the first device to a third device.

wherein the matching of the identifier comprises: comparing the identifier included in the location information access request to an identifier corresponding to the at least one stored contact entry.
Claims 2, 11, and 20 
wherein the processor further causing: retrieving locally from the internal storage of the first user device the access control information of the identifier based, at least in part, on the determining that the identifier is in the contact database.

store one or more privacy profiles or reference to the one or more privacy profiles for the contact entries in the internal storage, the external storage, or a combination thereof, wherein the privacy profile associated with the location information of the at least one data processing device is included in the one or more privacy profiles.
Claims 4 and 14
wherein an identifier utilized to store the privacy profile is different from yet referenced to the identifier utilized to retrieve the privacy profile.
Claims 5 and 15
wherein the user of the at least one data processing device creates, reviews, modifies, or a combination thereof the one or more privacy profiles.
Claims 6 and 16
wherein the privacy profile applies to a single entity, a plurality of entities, or a combination thereof of the contact entries.
Claim 8
wherein the privacy profile comprises one or more access control rules for transmitting the location information in response to the location information access request.
Claims 5, 14, and 23 
wherein the processor further causing: further rendering on the user interface supplementary contact information corresponding to the identifier based, at least in part, on the determining that the identifier is in the contact database.
Claims 6, 15, and 24 
wherein the processor further causing: associating an identical privacy profile with the identifier and one or more other identifiers in the contact database as a part of the access control information; and transmitting the location information via a web browser to the second user device based, at least in part, on the user confirmation.


wherein the location information comprises current location of the at least one data processing device.
Claims 3, 12, and 21 
wherein the processor further causing: retrieving locally at the first user device the location information of the first user device from a GPS receiver of the first user device.
Claims 7, 16, and 25 
wherein the processor further causing: retrieving the location information of the first user device from the external storage, wherein the external storage is a removable memory card or an IC card; and transmitting the location information retrieved from the external storage via the network to the second user device based, at least in part, on the user confirmation.
Claim 9
wherein the identifier comprises preset username and password combination, a mobile subscriber international ISDN number (MSISDN), a device identifier, an IP address, or a combination thereof.

Claims 8 and 17 
wherein the supplementary contact information includes address information, location information, one or more email addresses, one or more uniform resource locators or a combination thereof, corresponding to the identifier.
Claim 10
further comprising: deny the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry; and selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the contact entries comprises contact information of one or more contacts of the user of the at least one data processing device.

wherein the processor further causing: determining that the identifier is in the contact database and that the access control information of the identifier indicates that the second user device is not authorized to receive the location information; and determining not to transmit the location information to the second user device, wherein the contact .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to serving location information access requests; specifically, the independent claims recite the following elements: 
storing contact entries for a user of at least one data processing device; 5Attorney Docket No.: P2812US01Patent(Certain methods of organizing human activity and Mental processes)
receiving a location information access request for the at least one data processing device, wherein the location information access request includes an identifier associated with a device requesting the location information access; (Certain methods of organizing human activity and Mental processes)
determining that the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device; (Certain methods of organizing human activity and Mental processes)
retrieving a privacy profile associated with location information of the at least one data processing device based, at least in part, on matching the identifier; (Certain methods of organizing human activity and Mental processes)
and transmitting the location information of the at least one data processing device to the device requesting the location information access based, at least in part, on the privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry. (Certain methods of organizing human activity and Mental processes)
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (commercial and legal interactions (including agreements in the form of contracts, legal obligations, and business relations); managing relationships or interactions between people (including social activities, teaching, and following rules or instructions)), and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations of "wherein the matching of the identifier further comprises: comparing the identifier included in the location information access request to the identifier corresponding to the at least one contact entry; and determining the identifier included in the location information access request matches the identifier corresponding to the at least one contact entry” and “wherein the identifier utilized to store the one or more privacy profiles is different from the identifier utilized to retrieve the privacy profile,” to gather, process, and save and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 discloses the following elements: “denying the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry; and selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the contact entries comprises contact information of one or more contacts of the user of the at least one data processing device.”
However, the ability of the user to “selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the contact entries comprises contact information of one or more contacts of the user of the at least one data processing device,” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 discloses the following elements: “denying the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry; and selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the contact entries comprises contact information of one or more contacts of the user of the at least one data processing device.”
The term "selectively" in claim 10 is a relative term which renders the claim indefinite.  The term "selectively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Camp et al. (WO 02/17656 A2)  in view of Rice (7,203,752).
As per independent Claims 1, 11, and 18, Camp discloses an apparatus (system, method) (See at least Figs. 2-6) comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus (See at least Figs. 1-2 and Pgs. 3-6) to perform at least the following (See at least Pg. 3, line 29-Pg. 6, line 10):
store contact entries for a user of at least one data processing device in an internal storage, an external storage, or a combination thereof of the at least one data processing device (See at least Figs. 1-2 and Pgs. 3-6, Identifiers associated with Authorized Requestors); 
receive, via a network, a location information access request for the at least one data processing device (See at least Figs. 2-3, 201 Radio Telephone, 301, and 215; See also Fig.6 and Pgs. 3-6), wherein the location information access request includes an identifier associated with a device requesting the location information access corresponding to at least one contact entry of the 
determine whether the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device (See at least Pg. 6, line 1-8 discloses storing a list of identifiers associated with authorized requestors in a location circuit, where the location circuit is a part of the radiotelephone as shown in Fig. 1; pg. 6 discloses that the identifier may be a telephone number associated with the requestor; pg. 7, line 15-17 discloses the location server determines whether the requestor is authorized to receive the location information based on a requestor identifier associated with the requestor, where the location server determines if the requestor is an authorized requestor if the requestor has an associated identifier stored in the location circuit);
retrieve a privacy profile associated with location information of the at least one data processing device (Equivalent to saved Requestor authorization data/ rules, Pg.6) based, at least in part, on matching the identifier (See at least Figs. 2-6; Pgs. 3-6, Requestor – Authorized or not; and Pgs.10-11; Pg. 7, line 15-17 discloses the location server determines whether the requestor is authorized to receive the location information based on a requestor identifier associated with the requestor, where if the requestor’s identifier is stored in the location circuit then the requestor is an authorized requestor, and where this information is access control information because whether or not the requestor is determined to be an authorized requestor, ultimately, controls the requestor’s access to the location information)); 
and transmit, via the network, the location information of the at least one data processing device to the device requesting the location information access (See at least Figs. 2-6, Pg. 6, “The location server 225 can transmit an authorization response 220 including the location information 
While Camp does disclose, transmit, via the network, the location information of the at least one data processing device to the device requesting the location information access (See at least Pg. 7, line 18-26 discloses if the location server determines that the requestor is authorized to receive the location information, the location server transmits an authorization that allows the request to receive the location information).
Camp fails to expressly disclose transmit, via the network, the location information of the at least one data processing device to the device requesting the location information access based, at least in part, on the privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry.
However, the analogous art of Rice discloses a method and system for managing location information for wireless communication devices having an apparatus that is configured to determine whether the identifier included in the location information access request matches with at least one of the stored contact entries associated with the user of the at least one data processing device (See at least C11L34-49 discloses determining if a client application requesting access to location information has matching identification information included in a client profile in memory);  the apparatus is configured to retrieve a privacy profile associated with location information of the at least one data processing device based, at least in part, on matching the identifier (See at least C11L50-58 disclose after determining if a client application has matching identification in a client profile in memory, further analysis is made as to whether the type of request being made is allowed according to information stored in the client's profile); the apparatus is configured to transmit, via the network, the location information of the at least one data processing device to the device requesting the location information access based, at least in part, on the privacy profile, when the privacy profile indicates sharing of the location information is allowed for the at least one stored contact entry (See at least 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to modify the methods and systems of Camp to include an apparatus determining whether an identifier is in the database, retrieving privacy profile associated with an entry based on the determination, and determining whether transmission of the location information is allowed based on the privacy profile information as taught by Rice in order to place limitations on the provision of location information based on various factors (See abstract), and for the advantage of providing a method (system, apparatus) of serving location information access requests, which can operate more efficiently and effectively by making the location transmission determination based on a plurality of stored user data, to include contact data and privacy profile data (see C5L51-53) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claims 2, 12, and 19, Camp and Rice disclose wherein the matching of the identifier further comprises: comparing the identifier included in the location information access request to an identifier corresponding to the at least one stored contact entry (Camp: See at least Figs. 2-6; Pgs. 3-6 and Pgs.10-11; Specifically: Pg. 6, line 15-28 discloses receiving a request for location information at a location server included in a radiotelephone, from a requestor, where a requestor may be a second radiotelephone, the request containing a requestor identifier)(Rice: See at least C11, L34-49 discloses determining if a client application requesting access to location information has matching identification information included in a client profile in memory).
As per Claims 3, 13, and 20, Camp and Rice disclose wherein the apparatus is further caused to: store one or more privacy profiles or reference to the one or more privacy profiles for the contact entries in the internal storage, the external storage, or a combination thereof, wherein the privacy profile associated with the location information of the at least one data processing device is included in the one or more privacy profiles (Camp: See at least Figs. 2-6; Pgs. 3-6 and Pgs.10-11) (Rice: See at least 
As per Claims 4 and 14, Camp and Rice disclose wherein an identifier utilized to store the privacy profile is different from, yet referenced to, the identifier utilized to retrieve the privacy profile. (Camp: See at least Figs. 2-6; Pgs. 3-6 and Pgs.10-11)(Rice: See at least C2 and C9-C12).
As per Claims 5 and 15, Camp and Rice disclose wherein the user of the at least one data processing device creates, reviews, modifies, or a combination thereof the one or more privacy profiles. (Camp: See at least Figs. 2-6; Pgs. 3-6 and Pgs.10-11) (Rice: See at least C2 and C9-C12).
As per Claims 6 and 16, Camp and Rice disclose wherein the privacy profile applies to a single entity, a plurality of entities, or a combination thereof of the contact entries (Camp: See at least Figs. 2-6; Pgs. 3-6 and Pgs.10-11) (Rice: See at least C2 and C9-C12).
As per Claims 7 and 17, Camp and Rice disclose wherein the location information comprises current location of the at least one data processing device (Rice: See at least C4L19-C5L16).
As per Claim 8, Camp and Rice disclose wherein the privacy profile comprises one or more access control rules for transmitting the location information in response to the location information access request (Rice: See at least C2 and C9-C12).
As per Claim 9, Camp and Rice disclose wherein the identifier comprises preset username and password combination, a mobile subscriber international ISDN number (MSISDN), a device .

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Camp in view of Rice and further in view of Ganesh (US 7,013,148).
As per Claim 10, the Camp and Rice combination discloses all of the elements of the claimed invention, and denying the location information access request based on no matching of the identifier or that the privacy profile indicates sharing of the location information is disallowed for the at least one stored contact entry (Camp: See at least Figs. 2-6, Pg. 6, “The location server 225 can transmit an authorization response 220 including the location information to the requestor 205 if the requestor is authorized to receive the location information”; and Pgs.10-11) (Rice: See at least C2 and C9-C12); however, Camp and Rice fail to explicitly disclose selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the contact entries comprises contact information of one or more contacts of the user of the at least one data processing device.
Ganesh discloses at least a first portion of the phonebook entries identifies authorized contacts and at least a second portion of the phonebook entries identifies unauthorized contacts (See at least C5L42-62 discloses a database containing all valid system users who have authorized privacy identifiers in particular user profiles, where since the database contains all authorized parties for all system users, there will be some authorized parties contained in the database that are not authorized for a particular user profile that may be authorized for others and vice versa; wherein the invalid/ unauthorized system user receives an access denial message in response to request for access).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to modify the method and system of Ganesh to include selectively transmit, via the network, a reject message to the device requesting the location information access based, at least in part, on the denial, wherein the contact entries comprises contact information of one or more contacts of the user of the at least one data processing device, for the advantage of providing a method (system, apparatus) of serving location information access requests, which can operate more efficiently and effectively by clearly informing users of a location request determination decision (positive or negative) (see C5L51-53) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Response to Arguments
Applicant's arguments filed on 3/8/2021, with respect to 101 rejection of Claims 1-20, have been considered but are not persuasive.   
Applicant's arguments filed on 3/8/2021, with respect to 102(b) prior art rejection of Claims 1-20, have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve providing user data See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process, and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Lovell). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Examiner therefore maintains the 35 USC 101 rejections.

Conclusion





The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 17, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629